PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/506,272
Filing Date: 24 Feb 2017
Appellant(s): Masterson, Taun



__________________
Jeffrey S. Melcher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/30/2020.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 12/02/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

A.	Claims 1, 3-8 and 10-20 are patentable under 35 U.S.C. 103 over U.S. Patent Publication No. 2015/0128174 (Rango) in view of U.S. Patent Publication No. 2012/0059826 (Mate) and U.S. Patent Publication No. 2015/0142429 (Ondeck).

Applicant argues that Rango discloses having multiple live streams and then a user selects what they want to see, which is different from the claimed invention, in which the processor selects which live stream the user views.  The Examiner respectfully disagrees.
Applicant acknowledges on Page 7 of the Appeal Brief that Rango uses “user metadata” as preferences and/or interests of the user, thus the switching of live feeds is clearly based on user preferences.  However, Applicant’s argument that the a processor metadata server 116 uses user metadata/preferences to select an AV stream from a plurality of received AV streams.  Therefore, while user metadata is used to determine which stream is selected, an electronic server device (metadata server 116) uses this metadata to select the AV stream, wherein the metadata server 116 includes a processor (see the Abstract, Paragraph 0019, Figure 5 and Paragraph 0072).  

Applicant further argues that in contrast, the claimed invention uses the processor to switch live feeds based on inputs from the claimed “at least one transponder to a person or animal participating in the event or device being used in the event” and that Rango cannot possibly teach or even suggest changing live video feeds based on the person, animal or device being used in the event because the Examiner admits that Rango does not disclose the required transponder connected to the person, animal or device.  Applicant additionally notes Rango is not using trigger data from a transponder to switch and select a primary stream and merely adding a transponder to Rango would require a complete and improper reconstruction of Rango.  The Examiner respectfully disagrees.
As noted by the Examiner above, Rango discloses using collected user metadata by a metadata server 116 to select an AV stream from a plurality of AV streams.  Rango not only teaches that user metadata is used by the metadata sever 116 (see Paragraphs 0037-0038), but further discloses that metadata is further received from primary content producer device 132 and alternative content producer devices 142A-C see Paragraph 0039 as cited in the Final Rejection and further note Paragraph 0036 for additional collection of CP device and alternate CP device metadata being collected by metadata server 116).  Rango does not explicitly teach how this metadata from the CP device or alternate CP devices is collected.  Therefore, Rango discloses devices used by content producers for collecting additional metadata, but fails to teach the transponder as claimed.  As identified in the Final Rejection, Mate is used to teach the transponder connected to a person participating in the event for live measuring a variable property of the person that changes during the event (see sensors 107a-107c connected to network 105 in Figure 1 and Paragraph 0034).  The Examiner has not merely added a transponder to Rango, the Examiner has modified the already existing content producer devices of Rango to include the functionality of a transponder connected to a person participating in the event for live measuring a variable property of the person that changes during the event.   The Examiner agrees with Applicant at the bottom of Page 7 of the Appeal Brief, that the addition of the transponder in Mate to Rango would result in the claimed invention.

Applicant further argues that Mate and Ondeck do not provide the deficiencies of Rango of using a processor to select which live steam a user views.  As rebutted by the Examiner above, Rango has no such deficiency, therefore, this argument is moot.

Applicant further argues that Mate and Ondeck process and store the captured video in a memory and therefore does not teach live video, but pre-recoded video.  The Examiner respectfully disagrees.
Mate explicitly teaches that the processing of metadata occurs “during an event”.  Paragraphs 0046 and 0085-0086 of Mate explicitly teach providing an AV stream during an event based on the received metadata (context vectors, media items and criteria stored in criteria database 117).  The Examiner further notes that even though Mate does in fact teach collecting metadata and providing a selected AV stream during an event, Mate is used to teach the transponder connected to a person participating in the event for live measuring a variable property of the person that changes during the event (see sensors 107a-107c connected to a network 105 in Figure 1 and Paragraph 0034 as cited in the Final Office Action).  In regards to the Ondeck reference, the Examiner has relied upon this reference to disclose that the network used in a similar system is a cloud-based network (see Paragraph 0017 for instructing the mobile dev ices to provide content and photos during the event).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to applicant's argument that Mate and Ondeck process and store the captured video in a memory, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Applicant also argues on Pages 9-13 that Mate discloses live capturing to make a pre-record show and that the Examiner is improperly confusing processing of the “measurement” data from the transponder with the live stream video sent to the viewer.  As rebutted by the Examiner above while the live aspect of the claims are taught by Rango and not utilized by the addition of Mate and Ondeck (as rejected in the Final Office Action), Mate teaches watching an event and capturing metadata during the event (see Paragraph 0046) and then using the collected data from the event to create an AV stream to distribute to a user (see Paragraphs 0085-0086).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to applicant's argument that Mate only discloses live capturing to make a pre-recorded show, in addition to Mate teaching live collection of metadata and creation/distribution during the event (see above), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Applicant further notes teachings from the present specification, however the rejection is based on the broadest reasonable interpretation of the claims, not Applicant’s specification.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues that using the location sensor of Mate in Rango would result in either selecting the live feeds by metadata (user preferences) according to Rango or building a video database according to Mate and there is simply no teaching or even a suggestion in either Rango or Mate on how to use a transponder to select live video feeds based on the person, animal or device in the sporting event.  The Examiner respectfully disagrees.
Rango discloses using collected user metadata by a metadata server 116 to select an AV stream from a plurality of AV streams.  Rango not only teaches that user metadata is used by the metadata sever 116 (see Paragraphs 0037-0038), but further discloses that metadata is further received from primary content producer device 132 and alternative content producer devices 142A-C (see Paragraph 0039 as cited in the Final Rejection and further note Paragraph 0036 for additional collection of CP device and alternate CP device metadata being collected by metadata server 116).  Rango does not explicitly teach how this metadata from the CP device or alternate CP devices is collected.  Therefore, Rango discloses devices used by content producers for collecting additional metadata, but fails to teach the transponder as claimed.  As identified in the Final Rejection, Mate is used to teach the transponder connected to a person participating in the event for live measuring a variable property of the person that changes during the event (see sensors 107a-107c connected to network 105 in Figure 1 and Paragraph 0034).  The Examiner has not merely added a transponder to Rango, the Examiner has modified the already existing content producer devices of Rango to include the functionality of a transponder connected to a person participating in the event for live measuring a variable property of the person that changes during the event.  The Examiner agrees with Applicant at the bottom of Page 7 of the Appeal Brief, that the addition of the transponder in Mate to Rango would result in the claimed invention.  As rebutted by the Examiner above while the live aspect of the claims are taught by Rango and not utilized by the addition of Mate and Ondeck (as rejected in the Final Office Action), Mate teaches watching an event and capturing metadata during the event (see Paragraph 0046) and then using the collected data from the event to create an AV stream to distribute to a user (see Paragraphs 0085-0086).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to applicant's argument that Mate only discloses live capturing to make a pre-recorded show, in addition to Mate teaching live collection of metadata and creation/distribution during the event (see above), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Applicant further notes teachings from the present specification, however the rejection is based on the broadest reasonable interpretation of the claims, not Applicant’s specification.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In regards to Applicant’s additional arguments regarding the Ondeck reference, the Examiner has relied upon this reference to disclose that the network used in a similar system is a cloud-based network (see Paragraph 0017 for instructing the mobile dev ices to provide content and photos during the event).    


Rule 132 Declarations

In regards to the 132 Declarations, Applicant directs the Examiner’s attention to MPEP 2145, which states that all arguments and evidence must be considered in regards to the declarations.  The Examiner notes that no actual factual evidence is presented in the declarations, only opinion.  The affidavits state how one would could utilize a system disclosed in the speciation and the problems they current have with current systems known to them, however no factual evidence of how the rejection does not teach the claimed invention.  The Examiner directs Applicant’s attention to MPEP 716.01(c), which states that “Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when consider in light of all the evidence of record in the application (see In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973)).  MPEP 716.01(c) explicitly states that declarations or affidavits must be factually supported.


B.	Claims 2 and 9 are patentable under 35 U.S.C. 103 over U.S. Patent Publication No. 2015/0128174 (Rango) in view of U.S. Patent Publication No. 2012/0059826 (Mate); U.S. Patent Publication No. 2015/0142429 (Ondeck); and U.S. Patent Publication No. 2010/0123830.

Applicant argues that Vunic, like Mate and Ondeck, stores video feeds in a memory for later viewing.  Vunic is used to teach a server that analyzes pixel rates as a factor in determining which live video feed to broadcast (see Paragraph 0039).  Paragraph 0039 also teaches capturing video from a soccer game and analyzing pixel rates, which is used to identify portions of the live video feed.  As rebutted by the Examiner above, Rango and Mate already teach capturing video feeds and metadata, sending the video and metadata to a server to determine which video to transmit to a user, during the event.  The additional of Vunic would allow the server of Rango and Mate to utilize the pixel rate analysis to further determine which video to select.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to applicant's argument that Vunic stores video feeds in memory, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        

Conferees:

/WILLIAM J KIM/Primary Examiner, Art Unit 2421        
                                                                                                                                                                                                /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.